

	

		II

		109th CONGRESS

		1st Session

		S. 1625

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 7, 2005

			Mr. Lautenberg

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To extend the temporary suspension of duty

		  on certain ion-exchange resins.

	

	

		1.Certain ion-exchange

			 resins

			(a)In

			 generalHeading 9902.39.30 of

			 the Harmonized Tariff Schedule of the United States (relating to certain

			 ion-exchange resins) is amended by striking 12/31/2006 and

			 inserting 12/31/2008.

			(b)Effective

			 dateThe amendment made by

			 subsection (a) applies to goods entered, or withdrawn from warehouse for

			 consumption, on or after the 15th day after the date of enactment of this

			 Act.

			

